Citation Nr: 1104000	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO. 07-10 747	)	DATE
	)
	)

On appeal from the
Department of Veterens Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, 
to include depression or anxiety, to include as secondary to a 
service-connected disability.

2. Whether new and material evidence sufficient to reopen a claim 
for service connection for a urinary disorder, to include protein 
in the urine, has been received.


REPRESENTATION

Appellant represented by:	Veterens of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteren served on active duty from October 1988 to February 
1993.

This appeal comes before the Board of Veterens' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterens Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. The Veteren attended a hearing before the undersigned 
in July 2010.

In an October 2010 statement, the Veteren listed several 
disorders, including a right knee disorder, a back disorder, a 
neck disorder, arthritis of multiple joints, a prostate disorder, 
and a respiratory disorder. He has also contended on numerous 
occasions that he is unable to work due to various disorders 
which he feels are related to service. These issues have been 
raised by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ). Therefore, the Board does not 
have jurisdiction over them and they are referred to the AOJ for 
appropriate action. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of new and material evidence to reopen a claim for 
service connection for a urinary disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The competent medical evidence shows that the Veteren's 
depression is secondary to service-connected posttraumatic stress 
disorder (PTSD).


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteren's favor, 
depression was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.306, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteren contends that depression is related to service or a 
service-connected disability.

Duties to Notify and Assist

The Veterens Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010). Here, the Board is granting service 
connection. Thus, no further discussion of the VCAA is required.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303. Service connection 
may be awarded for a "chronic" condition when a disease defined 
by statute or regulation as a chronic disease manifests itself 
and is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307), and the Veteren presently has 
the same condition. 

Service connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates the 
symptomatology to the Veteren's present condition. 38 C.F.R. § 
3.303, see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation of a 
disease or injury in service; and of a nexus between the in-
service injury or disease and the current disability. See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table). Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.

The Veteren seeks service connection for depression. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence is 
at an approximate balance and the appeal will be allowed. 
 
The Veteren has a current diagnosis of depression, as reflected 
in VA medical records. His most recent diagnosis was in October 
2010. The next question, therefore, is whether this disorder is 
related to service or a service-connected disability.

In August 2008, the Veteren attended a VA examination. He 
reported depression and anxiety beginning in service. He reported 
being depression, irritability, crying spells, suicidal ideation 
of a passive nature, poor concentration, memory difficulty, 
fatigue, hearing voices at night, and several symptoms consistent 
with PTSD. On examination, he was casually and neatly dressed, 
attentive, and cooperative. He was oriented only to month, year, 
and place. Mood was sad. Affect was flat. Fund of knowledge was 
below average. He was diagnosed with PTSD and chronic major 
depressive disorder, recurrent, severe. The examiner stated it 
was possible the depression dated back to service and that 
depression was secondary to PTSD and life circumstances.

The Board finds that this opinion is favorable medical evidence 
in support of the Veteren's claim. The examiner, after examining 
the Veteren and reviewing the claims file, determined that the 
Veteren's depression was secondary to service-connected PTSD, as 
well as life circumstances brought about by the symptoms of PTSD. 
There is no evidence in the claims file contradicting this 
determination. As such, the evidence is at least in equipoise 
that depression is secondary to service-connected PTSD and 
service connection for depression can be granted.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. However, 
such development would not materially assist the Board in this 
determination. Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteren shall prevail upon the 
issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance. In this matter, 
the Board is of the opinion that this point has been attained. As 
a state of relative equipoise has been reached in this case, the 
benefit of the doubt rule will therefore be applied and service 
connection for depression will be granted. See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996). 

ORDER

Service connection for depression is granted.


REMAND

Where there has been a determination with regard to Social 
Security Administration (SSA) benefits, the records concerning 
that decision must be obtained. Tetro v. Gober, 14 Vet. App. 100, 
108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992). 38 U.S.C.A. § 5103A(b)(3) requires that VA continue any 
attempts to get federal records "until the records are obtained 
unless it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile." 
The Veteren reported at an August 2008 VA examination that he 
receives SSA benefits, but the records are not yet associated 
with the claims file and should be obtained on remand.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterens Claims clarified VA's duty to notify in the 
context of claims to reopen. With respect to such claims, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought. To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial. The Veteren's claim for 
service connection for a urinary disorder was denied in October 
1993 because he had no current diagnosis. Although there are some 
mildly abnormal lab results in the claims file, there is still no 
evidence of a diagnosis. Proper notice under Kent should be sent 
to the Veteren.

Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related to 
the Veteren's claim. 38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if the 
records are not received, at least one follow-up request." As 
for federal records, 38 U.S.C. § 5103A(b)(3) requires that VA 
continue any attempts to get federal records "until the records 
are obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records would 
be futile." At his hearing, the Veteren reported receiving 
treatment in 1993 from a Dr. Jose Amador in Morristown, 
Tennessee, and that he receives regular treatment at the VA 
Medical Center (VAMC). He did not specify which VAMC, but it 
appears from partial records associated at the claims file that 
he has been treated at the Mountain Home VAMC. In an October 2010 
statement, the Veteren stated that his primary care provider is a 
Dr. Lappin. It is unclear if Dr. Lappin is with the VAMC or a 
private provider. If Dr. Lappin is not with the VAMC, then the 
private records must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited 
handling is requested.)

1. Additional VCAA notice must be provided 
to the Veteren, including a description of 
the provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the Veteren's 
responsibilities and VA's responsibilities 
in developing the evidence, including what 
evidence the Veteren is responsible to 
obtain and what evidence VA will obtain.

The notice should explain the bases for 
the denial of service connection for a 
urinary disorder in the prior decision and 
describe what evidence would be necessary 
to substantiate those elements required to 
establish service connection that were 
found insufficient in the previous denial.

2. Obtain the Veteren's SSA records. 
Evidence of attempts to obtain these 
records should be associated with the 
claims file. Do not associate duplicate 
records with the claims file.

3. Obtain the Veteren's current and 
complete VA treatment records, including 
those from the Mountain Home VAMC. 
Evidence of attempts to obtain these 
records should be associated with the 
claims file. Do not associate duplicate 
records with the claims file.

4. Obtain the Veteren's 1993 treatment 
records from Dr. Jose Amador in 
Morristown, Tennessee. Evidence of 
attempts to obtain these records should be 
associated with the claims file. Do not 
associate duplicate records with the 
claims file.

5. If Dr. Lappin is not the Veteren's 
primary care provider at the VAMC, obtain 
the Veteren's current and complete 
treatment records from this provider. 
Evidence of attempts to obtain these 
records should be associated with the 
claims file. Do not associate duplicate 
records with the claims file.

6. After completing the above action, the 
claim should be readjudicated. If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteren and his representative. 
After the Veteren and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must 
be afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board of Veterens' Appeals or by 
the United States Court of Appeals for Veterens Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


______________________________________________
MARJORIE A. AUER
Veterens Law Judge, Board of Veterens' Appeals


 Department of Veterens Affairs


